

EXHIBIT 10.3
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 23, 2018, by and among Jones Soda Co., a Washington corporation (the
“Company”), and the investors identified on Schedule A hereto (each, including
their respective successors and assigns, an “Investor” and collectively, the
“Investors”).
 
WHEREAS, in connection with the Note Purchase Agreement by and among the parties
hereto of even date herewith (the “Purchase Agreement”), the Company has agreed,
upon the terms and subject to the conditions set forth in the Purchase
Agreement, to issue and sell to each Investor a Convertible Subordinate
Promissory Note (each, a “Convertible Note”); and
 
WHEREAS, in accordance with the terms of the Purchase Agreement, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), and applicable state securities
laws, with respect to the shares of Common Stock that are issuable upon
conversion of the Convertible Notes (“Common Stock”).


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:
 
1.            Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the respective
meanings given such terms in the Purchase Agreement.  As used in this Agreement,
the following terms have the respective meanings set forth in this Section 1 and
other terms are defined throughout this Agreement:
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the SEC.
 
“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of: (i) the
90th day following the Final Closing Date (or, in the event the SEC reviews and
has written comments to the initial Registration Statement, the 120th day
following the Final Closing Date and (ii) the fifth Trading Day following the
date on which the Company is notified by the SEC that the initial Registration
Statement will not be reviewed or is no longer subject to further review and
comments; (b) with respect to any additional Registration Statements required to
be filed pursuant to Section 2(a), the earlier of: (i) the 90th day following
the applicable Filing Date for such additional Registration Statement(s) (or, in
the event the SEC reviews and has written comments to the initial Registration
Statement, the one hundred twentieth (120th) day following the applicable Filing
Date for such additional Registration Statement(s) and (ii) the fifth Trading
Day following the date on which the Company is notified by the SEC that such
additional Registration Statement(s) will not be reviewed or is no longer
subject to further review; (c) with respect to any additional Registration
Statements required to be filed solely due to SEC Restrictions, the earlier of:
(i) the 90th day following the applicable Restriction Termination Date and (ii)
the fifth Trading Day following the date on which the Company is notified by the
SEC that such Registration Statement will not be reviewed or is no longer
subject to further review and comments; (d) with respect to a Registration
Statement required to be filed under Section 2(c), the earlier of: (i) the 90th
day following the date on which the Company becomes eligible to utilize Form S-3
to register the resale of Common Stock, and (ii) the fifth Trading Day following
the date on which the Company is notified by the SEC that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments; provided, however that if the Effectiveness Date falls on a Saturday,
Sunday or other day that the SEC is closed for business, the Effectiveness Date
shall be extended to the next Business Day on which the SEC is open for
business.
1

--------------------------------------------------------------------------------

 
“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on (a) the date that all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (b) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders without restriction pursuant to Rule 144 as
determined by Company Counsel pursuant to a written opinion letter to such
effect, addressed and acceptable to the Transfer Agent and the affected Holders.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th day following the Final
Closing Date; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the 30th day following the
Effective Date for the last Registration Statement filed pursuant to this
Agreement under Section 2(a); (c) with respect to any additional Registration
Statements required to be filed due to SEC Restrictions, the 30th day following
the applicable Restriction Termination Date; and (d) with respect to a
Registration Statement required to be filed under Section 2(c), the 30th day
following the date on which the Company becomes eligible to utilize Form S-3 to
register the resale of Common Stock; provided, however that if the Filing
Deadline falls on a Saturday, Sunday or other day that the SEC is closed for
business, the Filing Deadline shall be extended to the next Business Day on
which the SEC is open for business.
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities and, if other than an Investor, a Person to
whom the rights hereunder have been properly assigned pursuant to Section 7
hereof.
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Schedule A.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
2

--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
prospectus, including post‑effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.
 
“Registrable Securities” means (i) any shares of Common Stock issued to
Investors upon conversion of the Convertible Notes, and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event, or any price adjustment as a result of such
stock splits, reverse stock splits or similar events with respect to any of the
securities referenced in (i) above.  Notwithstanding the foregoing, a security
shall cease to be a Registrable Security for purposes of this Agreement from and
after such time as the Holder of such security may resell such security without
restriction under Rule 144, as determined by Company Counsel pursuant to a
written opinion letter of such Company Counsel to such effect, addressed and
acceptable to the Transfer Agent and the affected Holders.
 
“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration statements
required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post- effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.
 
“Required Holders” means the Holders of not less than a majority of the
Registrable Securities.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC Comments” means written comments pertaining solely to Rule 415 which are
received by the Company from the SEC to a filed Registration Statement, which
either (i) requires the Company to limit the number of Registrable Securities
which may be included therein to a number which is less than the number sought
to be included thereon as filed with the SEC or (ii) requires the Company to
either exclude Registrable Securities held by specified Holders or deem such
Holders to be underwriters with respect to Registrable Securities they seek to
include in such Registration Statement.
3

--------------------------------------------------------------------------------

 
“Selling Holder Questionnaire” means a questionnaire in the form attached as
Annex B hereto, or such other form of questionnaire as may reasonably be adopted
by the Company from time to time.
 
“Trading Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTCBB, the OTCQB, the OTCQX or any other market on which the Common
Stock is listed or quoted for trading on the date in question.


“Washington Courts” means the state and federal courts sitting in King County,
Washington.


    2.            Registration.
 
(a)            On or prior to the applicable Filing Date, the Company shall
prepare and file with the SEC a Registration Statement covering the resale of
all Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine.  Each Registration Statement
required to be filed under this Agreement shall be filed on Form S-1 (or on such
other form appropriate for such purpose) and contain (except if otherwise
required pursuant to written comments received from the SEC upon a review of
such Registration Statement, other than as to the characterization of any Holder
as an underwriter, which shall not occur unless such characterization is
consistent with written information provided by the Holder in the Selling Holder
Questionnaire) the “Plan of Distribution” attached hereto as Annex A (which may
be modified to respond to comments, if any provided by the SEC).  The Company
shall use its best efforts to cause each Registration Statement required to be
filed under this Agreement to be declared effective under the Securities Act as
soon as possible but, in any event, no later than its Effectiveness Date, and
shall use its commercially reasonable efforts to keep each such Registration
Statement continuously effective during its entire Effectiveness Period.  By
5:00 p.m., New York City time, on the Business Day immediately following the
Effective Date of each Registration Statement, the Company shall file with the
SEC in accordance with Rule 424 under the Securities Act the final prospectus to
be used in connection with sales pursuant to such Registration Statement
(whether or not such filing is technically required under such Rule). If for any
reason, other than due solely to SEC Restrictions (as defined below), a
Registration Statement is effective but not all outstanding Registrable
Securities are registered for resale pursuant thereto, then the Company shall
prepare and file by the applicable Filing Date an additional Registration
Statement to register the resale of all such unregistered Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415.
4

--------------------------------------------------------------------------------

 
(b)            Notwithstanding anything to the contrary contained in this
Section 2, if the Company receives SEC Comments, and following discussions with
and responses to the SEC in which the Company uses its commercially reasonable
efforts to cause as many Registrable Securities for as many Holders as possible
to be included in the Registration Statement filed pursuant to Section 2(a)
without characterizing any Holder as an underwriter unless such characterization
is consistent with written information provided by the Holder in the Selling
Holder Questionnaire (and in such regard uses its commercially reasonable
efforts to cause the SEC to permit any Holder or its counsel to participate in
SEC conversations on such issue together with the Company’s counsel, and timely
conveys relevant information concerning such issue with the Holders or their
counsel) (the day that such discussions and responses are concluded shall be
referred to as the “Tolling Date”), the Company is unable to cause the inclusion
of all Registrable Securities, then the Company may, following not less than
three (3) Trading Days prior written notice to the Holders (i) remove from the
Registration Statement such Registrable Securities (the “Cut Back Shares”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities, in each case as the SEC may require in
order for the SEC to allow such Registration Statement to become effective;
provided, that in no event may the Company characterize any Holder as an
underwriter unless such characterization is consistent with written information
provided by the Holder in the Selling Holder Questionnaire (collectively, the
“SEC Restrictions”).  Unless the SEC Restrictions otherwise require, any
cut-back imposed pursuant to this Section 2(b) shall be allocated among the
Registrable Securities of the Holders on a pro rata basis based on the relative
number of Registrable Securities held by such Holder.  No liquidated damages
under Section 2(d) shall accrue on or as to any Cut Back Shares, and the
required Effectiveness Date for such Registration Statement will be tolled until
such time as the Company is able to effect the registration of the Cut Back
Shares in accordance with any SEC Restrictions if such Registrable Securities
cannot at such time be resold by the Holders thereof without restrictions
pursuant to Rule 144 (such date, the “Restriction Termination Date”).  From and
after the Restriction Termination Date, all provisions of this Section 2 shall
again be applicable to the Cut Back Shares (which, for avoidance of doubt,
retain their character as “Registrable Securities”) if such Registrable
Securities cannot at such time be resold by the Holders thereof without volume
limitations pursuant to Rule 144 so that the Company will be required to file
with and cause to be declared effective by the SEC such additional Registration
Statements in the time frames set forth herein as necessary to ultimately cause
to be covered by effective Registration Statements all Registrable Securities. 
For the avoidance of doubt, the time period starting from the Tolling Date and
ending with the Restriction Termination Date shall be excluded in calculating
the applicable Effectiveness Date.
 
(c)            Promptly following any date on which the Company becomes eligible
to use a registration statement on Form S-3 to register Registrable Securities
for resale, if at all, the Company shall file a Registration Statement on Form
S-3 covering all Registrable Securities (or a post-effective amendment on Form
S-3 to the then effective Registration Statement) and shall cause such
Registration Statement to be filed by the Filing Date for such Registration
Statement and declared effective under the Securities Act as soon as possible
thereafter, but in any event by the Effectiveness Date therefor. Such
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the SEC upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, which shall not occur unless such characterization is consistent
with written information provided by the Holder in the Selling Holder
Questionnaire) the “Plan of Distribution” attached hereto as Annex A.  The
Company shall use its commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period.  By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the SEC in accordance with Rule 424 under the Securities
Act the final prospectus to be used in connection with sales pursuant to such
Registration Statement (whether or not such filing is technically required under
such Rule).
5

--------------------------------------------------------------------------------

 
(d)            If: (i) a Registration Statement is not filed on or prior to its
Filing Date covering the Registrable Securities required under this Agreement to
be included therein, or (ii) a Registration Statement is not declared effective
by the SEC on or prior to its required Effectiveness Date or if by the Business
Day immediately following the Effective Date the Company shall not have filed a
“final” prospectus for the Registration Statement with the SEC under Rule 424(b)
(whether or not such a prospectus is technically required by such Rule), or
(iii) after its Effective Date, without regard for the reason thereunder or
efforts therefor, such Registration Statement ceases for any reason to be
effective and available to the Investors as to the Registrable Securities to
which it is required to cover at any time prior to the expiration of its
Effectiveness Period for more than an aggregate of 30 Trading Days (which need
not be consecutive) (any such failure or breach being referred to as an “Event,”
and for purposes of clauses (i) or (ii) the date on which such Event occurs, or
for purposes of clause (iii) the date which such 30 Trading Day-period is
exceeded, being referred to as “Event Date”), then in addition to any other
rights the Investors may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall issue, and each Investor shall accept, as
payment in kind, as partial liquidated damages and not as a penalty, an amount
equal to 1.0% of the aggregate Investment Amount paid by such Investor pursuant
to the Purchase Agreement for any unregistered Registrable Securities held by
such Investor on the Event Date.  Any partial liquidated damages payable under
this Section shall automatically accrue and be capitalized on the principal
amount of the Convertible Note. The parties agree that, notwithstanding anything
to the contrary herein or in the Purchase Agreement, (1) no partial liquidated
damages shall be payable (x) if, as of the relevant Event Date, the Registered
Securities may be sold by non-affiliates without volume or manner of sale
restrictions under Rule 144 and the Company is in compliance with the current
public information requirements under Rule 144, as determined by Company Counsel
pursuant to a written opinion letter to such effect, addressed and delivered to,
and reasonably acceptable to the Transfer Agent, or (y) with respect to any
period after the expiration of the Effectiveness Period (it being understood
that this clause shall not relieve the Company of any partial liquidated damages
accruing prior to the expiration of the Effectiveness Period; (2) in no event
will the aggregate amount of partial liquidated damages payable to an Investor
exceed, in the aggregate, ten percent (10%) of the aggregate Investment Amount
paid by such Investor pursuant to the Purchase Agreement; and (3) in no event
shall the Company be liable in any 30-day period for partial liquidated damages
under this Agreement in excess of 1.0% of the aggregate Investment Amount paid
by such Investor pursuant to the Purchase Agreement. The partial liquidated
damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event (except in the case of the
first Event Date), and shall cease to accrue (unless earlier cured) upon the
expiration of the Effectiveness Period.
6

--------------------------------------------------------------------------------

(e)            Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”) not more than 10 Trading Days following the date of this
Agreement. Each Holder further agrees that it shall not be entitled to be named
as a selling security holder in the Registration Statement or use the Prospectus
for offers and resales of Registrable Securities at any time, unless such Holder
has returned to the Company a completed and executed Selling Holder
Questionnaire. Each Holder acknowledges and agrees that the information in the
Selling Stockholder Questionnaire will be used by the Company in the preparation
of the Registration Statement and hereby consents to the inclusion of such
information in the Registration Statement. The Company shall not be required to
include the Registrable Securities of a Holder in a Registration Statement and
shall not be required to pay any liquidated or other damages under Section 2(d)
or otherwise to any Holder who fails to timely furnish to the Company a fully
completed and executed Selling Holder Questionnaire at least ten Trading Days
prior to the Filing Date (subject to the requirements set forth in Section
3(a)).
 
    3.            Registration Procedures. In connection with the Company’s
registration obligations hereunder:
 
(a)        The Company shall not file a Registration Statement, any Prospectus
or any amendments or supplements thereto in which the “Selling Stockholder”
section thereof differs from the disclosure received from a Holder in its
Selling Holder Questionnaire (as amended or supplemented).  The Company shall
not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which it (i) characterizes any Holder as an underwriter,
unless such characterization is consistent with written information provided by
the Holder in the Selling Holder Questionnaire, (ii) excludes a particular
Holder due to such Holder refusing to be named as an underwriter, or (iii)
reduces the number of Registrable Securities being registered on behalf of a
Holder except pursuant to, in the case of subsection (iii), the SEC Comments,
without, in each case, such Holder’s express written authorization, unless such
reduction is made pursuant to Section 2(b) hereof.  The Company shall also
ensure that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.
 
(b)            The Company shall (i) prepare and file with the SEC such
amendments (including post‑effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period and prepare and
file with the SEC such additional Registration Statements in order to register
for resale under the Securities Act all of the Registrable Securities; (ii)
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably practicable to any comments
received from the SEC with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably practicable provide the Holders
true and complete copies of all correspondence from and to the SEC relating to
such Registration Statement that pertains to the Holders as “Selling
Stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company; and (iv)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the Registration Statement(s) and the
disposition of all Registrable Securities covered by each Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Investor shall be responsible for the delivery of the
Prospectus to the Persons to whom such Investor sells any of the Registrable
Securities (including in accordance with Rule 172 under the Securities Act), and
each Investor agrees to dispose of Registrable Securities in compliance with the
“Plan of Distribution” described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws.
7

--------------------------------------------------------------------------------

(c)            The Company shall notify the Holders as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than three Trading Days
prior to such filing and, in the case of (v) below, not less than three Trading
Days prior to the financial statements in any Registration Statement becoming
ineligible for inclusion therein) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day:
(i)(A) when a Prospectus or any Prospectus supplement or post‑effective
amendment to a Registration Statement is proposed to be filed; (B) when the SEC
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the SEC comments in writing on such Registration
Statement (in which case the Company shall provide to each Holder true and
complete copies of all comments that pertain to the Holders as a “Selling
Stockholder” or to the “Plan of Distribution” and all written responses thereto,
but not information which the Company believes would constitute material and
non-public information); and (C) with respect to each Registration Statement or
any post‑effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the SEC or other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(d)            The Company shall use its commercially reasonable efforts to
prevent the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction. The Company shall notify the Holders of
the issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
8

--------------------------------------------------------------------------------

(e)            The Company shall, if requested by a Holder, furnish to such
Holder, without charge and at the option of the Company in electronic format, at
least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Holder (including those
previously furnished) promptly after the filing of such documents with the SEC;
provided, that the Company shall have no obligation to provide any document
pursuant to this clause that is available on the SEC’s EDGAR system.
 
(f)            The Company shall, if requested by a Holder, furnish to such
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Holder may reasonably request.  The Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.
 
(g)            Prior to any public offering of Registrable Securities, the
Company shall use commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by Holder under the securities or blue sky
laws of all jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, however, in connection with any such registration or
qualification, the Company shall not be required to (i) qualify to do business
in any jurisdiction where the Company would not otherwise be required to
qualify, (ii) subject itself to general taxation in any such jurisdiction where
it is not then so subject, (iii) file a general consent to service of process in
any jurisdiction, or (iv) make any change to the Company’s articles of
incorporation or bylaws.
 
(h)            If requested by a Holder, the Company shall cooperate with such
Holder to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement(s), which certificates shall be free, to the extent
permitted or required by the Purchase Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Holders may request. Notwithstanding the foregoing,
upon Holder’s request, certificates for Registrable Securities free from all
restrictive legends shall instead be transmitted by the Transfer Agent to a
Holder by crediting the account of such Holder’s prime broker with Depository
Trust Company as directed by such Holder.
 
(i)            Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably practicable, the Company shall (taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event) prepare and file
a supplement or amendment, including a post‑effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
9

--------------------------------------------------------------------------------

(j)        The Company shall notify the Holders in writing of the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the Prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission.  The
Company shall also promptly notify the Holders in writing when a Prospectus or
any Prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective.
 
(k)        If any Holder is required under applicable securities laws to be
described in the Registration Statement as an underwriter, at the reasonable
request of such Holder, the Company shall furnish to such Holder, on the date of
the effectiveness of the Registration Statement and thereafter from time to time
on such dates as a Holder may reasonably request: (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holders, and
(ii) an opinion, dated as of such date, of Company Counsel for purposes of such
Registration Statement, in form, scope and substance reasonably acceptable to
such Company Counsel and as is customarily given in an underwritten public
offering, addressed to the Holders.
 
(l)        The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless: (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.
 
(m)        The Company shall cooperate with the Holders who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend to
the extent permitted by the Purchase Agreement) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificate to be in such denominations or amounts, as the case may be, as the
Holders may reasonably request and registered in such names as the Holders may
request.
10

--------------------------------------------------------------------------------

(n)        If requested by a Holder, the Company shall as soon as practicable:
(i) incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by a Holder
holding any Registrable Securities.
 
(o)        The Company shall not file a registration statement under the
Securities Act relating to the registration of securities other than the
Registrable Securities until such time as all of the Registrable Securities
(less any shares required to be excluded from the Registration Statement by the
SEC in order for it to maintain its status as a “secondary offering” under Rule
415) are subject to an effective Registration Statement.
 
    4.            Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed or quoted for trading, (B) with respect to filings with FINRA by any
underwriter’s counsel for compensation review pursuant to FINRA Rule 5110, and
(C) in compliance with applicable state securities or blue sky laws (including,
without limitation, fees and disbursements of Company Counsel in connection with
blue sky qualifications or exemptions of Registrable Securities), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing Prospectuses if the printing of
Prospectuses is reasonably requested by a Holder in writing), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of Company Counsel,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions incurred by any Holder or,
except to the extent provided for in the Transaction Documents, any legal fees
or other cost of the Holders in connection with this Agreement.
11

--------------------------------------------------------------------------------

    5.            Indemnification.
 
(a)            Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, partners, members and employees of
each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys' fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, (ii) such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
prospectus or in any amendment or supplement thereto (it being understood that
each Holder has approved Annex B hereto for this purpose), (iii) if a Holder
uses an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated in Section 8(d), or (iv) any
such Losses arise out of the Holder’s (or any other indemnified Person’s)
failure to send or give a copy of the Prospectus or supplement (as then amended
or supplemented), if required, pursuant to Rule 172 under the Securities Act (or
any successor rule) to the Persons asserting an untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement.  The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.
 
(b)            Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents, stockholders, Affiliates and employees, each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising out of or based upon any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or based upon any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of circumstances under which
they were made) not misleading to the extent that (i) such untrue statements,
omissions or alleged omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or (ii) such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
approved in writing by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of prospectus or in any amendment or
supplement thereto (it being understood that the Holder has approved Annex B
hereto for this purpose) or (iii) a Holder uses an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 8(d).  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
12

--------------------------------------------------------------------------------

(c)            Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that, the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
(and such legal counsel shall be selected by the Required Holders if the
Indemnified Party is comprised of more than one Holder).  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
13

--------------------------------------------------------------------------------

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 5) shall
be paid to the Indemnified Party, as incurred, within 20 Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnified Party shall promptly reimburse to the
Indemnifying Party all such fees and expenses to the extent it is finally
judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
(d)            Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), (i) no Person involved in
the sale of Registrable Securities which Person is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation and (ii) no Holder shall be required to contribute, in the
aggregate, any amount in excess of the amount by which the proceeds actually
received by such Holder from the sale of the Registrable Securities subject to
the Proceeding exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
    6.            Reports Under the Exchange Act.  With a view to making
available to the Holders the benefits of Rule 144 or any other similar rule or
regulation of the SEC that may at any time permit the Holders to sell
Registrable Securities of the Company to the public without registration, the
Company agrees, for so long as Registrable Securities are outstanding and held
by the Holders, to:
14

--------------------------------------------------------------------------------

(a)        Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(b)            Remedies.  In the event of a breach by the Company or by a
Holder, of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. 
The Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.
 
(c)            Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement and shall sell the Registrable Securities only in
accordance with a method of distribution described in the Registration
Statement.
 
    7.            Assignment of Registration Rights.  The rights under this
Agreement shall be automatically assignable by the Investors to any permitted
transferee of all or any portion of such Investor’s Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within
five (5) Business Days after such assignment; (ii) the Company is, within five
(5) Business Days after such transfer or assignment, furnished with written
notice of (a) the name and address of such transferee or assignee, and (b) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act or applicable state securities laws; (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; (v) such transfer shall have
been made in accordance with the applicable requirements of the Purchase
Agreement; and (vi) such transfer shall have been conducted in accordance with
all applicable federal and state securities laws.
 
    8.            Miscellaneous.
 
(a)        Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(b)            Remedies.  In the event of a breach by the Company or by a
Holder, of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. 
The Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.
 
(c)            Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement and shall sell the Registrable Securities only in
accordance with a method of distribution described in the Registration
Statement.
15

--------------------------------------------------------------------------------

(d)            Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.  The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.
 
(e)            Piggy-Back Registrations.  If at any time during the
Effectiveness Period  there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with the SEC a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen (15) calendar days after receipt of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
such Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
 
(f)            Amendments and Waivers.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders; provided, that any
party may provide a waiver for any obligation owed to itself; and provided
further, that the provisions of this Agreement may be amended and the observance
of any provisions hereunder may be waived without the consent of a Holder only
to the extent that it applies to all Holders in the same manner.  Any amendment
or waiver effected in accordance with this Section 8(f) shall be binding upon
each Investor and the Company. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders and that does not directly
or indirectly affect the rights of other Holders may be given by Holders of all
the Registrable Securities to which such waiver or consent relates.
 
(g)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered if delivered in accordance
with Section 6.3 of the Purchase Agreement.
 
(h)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under Section 7 of this Agreement Section
6.7 of the Purchase Agreement.
16

--------------------------------------------------------------------------------

 
(i)            Execution and Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile or email
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile or email signature were the
original thereof.
 
(j)            Governing Law; Venue.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement, and the resolution
of any controversy or claim arising out of or relating to this Agreement shall
be determined in accordance with Section 6.9 of the Purchase Agreement.
 
(k)            Entire Agreement. This Agreement, the other Transaction
Documents, the schedules and exhibit attached hereto and thereto and the
instruments referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof.  There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein.
 
(l)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
(m)            Record Owner.  A Person is deemed to be a holder of Registrable
Securities whenever such Person owns, or is deemed to own, of record such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.
 
 
17

--------------------------------------------------------------------------------

 
(n)  Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of each other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. The
decision of each Holder to purchase the Securities pursuant to the Transaction
Documents has been made independently of any other Holder. Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any other Transaction Document. Each Holder acknowledges that no other Holder
has acted as agent for such Holder in connection with making its investment
hereunder and that no Holder will be acting as agent of such Holder in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Holder shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any Proceeding for such
purpose. The Company acknowledges that each of the Holders has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Holders and not because it was required or requested
to do so by any Holder.
 
(Signature Page Follows)
18

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

  COMPANY:           JONES SODA CO.                
 
By:
      Name:       Title:           INVESTORS:           The Investors executing
the Signature Page in the form attached hereto as Annex C and delivering the
same to the Company or its agents shall be deemed to have executed this
Agreement and agreed to the terms hereof.  

 
 

--------------------------------------------------------------------------------

Annex A
 
Plan of Distribution
 
The selling stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell, transfer or
otherwise dispose of the shares of common stock of Jones Soda Co., a Washington
corporation (the “Company”), issued upon conversion of the Convertible
Subordinated Promissory Notes, on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions.  These
dispositions may be at fixed prices, at prevailing market prices at the time of
sale, at varying prices determined at the time of sale, or at negotiated
prices.  The selling stockholders may use any one or more of the following
methods when disposing of shares therein:
 
·
ordinary brokerage transactions and transactions in which the broker‑dealer
solicits purchasers;
 

·
block trades in which the broker‑dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;
 

·
purchases by a broker‑dealer as principal and resale by the broker‑dealer for
its account;
 

·
an exchange distribution in accordance with the rules of the applicable
exchange;
 

·
privately negotiated transactions;
 

·
through the writing or settlement of options on the shares;
 

·
to cover short sales made after the date that this Registration Statement is
declared effective by the Securities and Exchange Commission;
 

·
broker‑dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and
 

·
a combination of any such methods of sale.
 

The selling stockholders may also sell shares under Rule 144 of the Securities
Act of 1933, as amended (the “Securities Act”), provided that they meet the
criteria and conform to the requirements of such rule, rather than under this
prospectus. The selling stockholders shall have the sole and absolute discretion
not to accept any purchase offer or make any sale of shares if it deems the
purchase price to be unsatisfactory at any particular time.

--------------------------------------------------------------------------------

The selling stockholders or their respective pledgees, donees, transferees or
other successors in interest, may also sell the shares directly to market makers
acting as principals and/or broker-dealers acting as agents for themselves or
their customers. Such broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling stockholders and/or the
purchasers of shares for whom such broker-dealers may act as agents or to whom
they sell as principal or both, which compensation as to a particular
broker-dealer might be in excess of customary commissions. Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk. It is possible that a selling stockholder will attempt to sell
shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then existing market
price. The Company cannot assure that all or any of the shares offered in this
prospectus will be issued to, or sold by, the selling stockholders. The selling
stockholders and any brokers, dealers or agents, upon effecting the sale of any
of the shares offered in this prospectus, may be deemed to be “underwriters” as
that term is defined under the Securities Act, the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations of such
acts. In such event, any commissions received by such broker-dealers or agents
and any profit on the resale of the shares purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. The Company will not receive any of the proceeds from this
offering.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, excluding the fees and disbursements of counsel to
the selling stockholders, brokerage commissions and underwriter discounts.
 
The selling stockholders, alternatively, may sell all or any part of the shares
offered in this prospectus through an underwriter.  The selling stockholders
have not entered into any agreement with a prospective underwriter and there is
no assurance that any such agreement will be entered into.
 
The selling stockholders may pledge their shares to their brokers under the
margin provisions of customer agreements. If a selling stockholder defaults on a
margin loan, the broker may, from time to time, offer and sell the pledged
shares. The selling stockholders and any other persons participating in the sale
or distribution of the shares will be subject to applicable provisions of the
Exchange Act, and the rules and regulations under such act, including, without
limitation, Regulation M under the Exchange Act. These provisions may restrict
certain activities of, and limit the timing of purchases and sales of any of the
shares by, the selling stockholders or any other such person. In the event that
any of the selling stockholders are deemed an affiliated purchaser or
distribution participant within the meaning of Regulation M, then the selling
stockholders will not be permitted to engage in short sales of common stock.
Furthermore, under Regulation M, persons engaged in a distribution of securities
are prohibited from simultaneously engaging in market making and certain other
activities with respect to such securities for a specified period of time prior
to the commencement of such distributions, subject to specified exceptions or
exemptions. In addition, if a short sale is deemed to be a stabilizing activity,
then the selling stockholders will not be permitted to engage in a short sale of
our common stock. All of these limitations may affect the marketability of the
shares.

--------------------------------------------------------------------------------

If a selling stockholder notifies us that it has a material arrangement with a
broker-dealer for the resale of the common stock, then the Company would be
required to amend the registration statement of which this prospectus is a part,
and file a prospectus supplement to describe the agreements between the selling
stockholder and the broker-dealer.  
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

--------------------------------------------------------------------------------

Annex B
 
JONES SODA CO.
 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock, no par value (the “Common
Stock”), of Jones Soda Co., a Washington corporation (the “Company”), issued
pursuant to a certain Note Purchase Agreement by and among the Company and the
Investors named therein, dated as of March 23, 2018, understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “SEC”) a registration statement (the “Registration Statement”) for the
registration and resale of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement, dated as of March 23, 2018 (the
“Registration Rights Agreement”), among the Company and the Investors named
therein.  A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below.  All capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Holders must complete and deliver this Selling Stockholder Notice and
Questionnaire (the “Questionnaire”) in order to be named as selling stockholders
in the Prospectus. Holders of Registrable Securities who do not complete,
execute and return this Questionnaire within ten (10) Trading Days following the
date of the Registration Rights Agreement (1) will not be named as selling
stockholders in the Registration Statement or the Prospectus and (2) may not use
the Prospectus for resales of Registrable Securities.
 
The undersigned hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities owned by it and listed below in Item
3 unless otherwise specified in Item 3, pursuant to the Registration Statement.
The undersigned, by signing and returning this Questionnaire, understands and
agrees that it will be bound by the terms and conditions of this Questionnaire
and the Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 

1.
Name.

 

(a)
Full legal name of selling stockholder

 
 
 




(b)
Full legal name of registered Holder (if not the same as (a) above) through
which Registrable Securities listed in Item 3 below are held:

 
 
 

 

--------------------------------------------------------------------------------

 



(c)
Full legal name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 
 
 

 
2.            Address for Notices to Selling Stockholder:
 

     

 
Telephone:  
 
Fax:  
 
Contact Person:  
 
Email Address of Contact Perso
 

 

3.
Beneficial Ownership of Registrable Securities Issuable Upon Conversion of the
Convertible Notes Issued Pursuant to the Purchase Agreement:

 
 
Type and number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:
 
 
 
 
 
 
 
 
 
Number of shares of Common Stock to be registered pursuant to this Notice for
Resale:
 
 
 
 
 
 
 
 

 

4.
Broker-Dealer Status:

 

(a)
Are you a broker-dealer?

 
Yes   ☐                           No   ☐ 
 

Note:
If yes, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

(b)
Are you an affiliate of a broker-dealer?

 
Yes   ☐                           No   ☐ 
 

--------------------------------------------------------------------------------

 
Note:   If yes, provide a narrative explanation below:
 
 
 
 
 
 
 

 

(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ☐                           No   ☐ 
 

Note:
If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and amount of other securities beneficially owned by the selling
stockholder:
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

6.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

           



 
7.                Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
State any exceptions here:
 

           

 
The Company has advised each selling stockholder that it is the view of the SEC
that it may not use shares registered on the Registration Statement to cover
short sales of Common Stock made prior to the date on which the Registration
Statement is declared effective by the SEC, in accordance with 1997 Securities
and Exchange Commission Manual of Publicly Available Telephone Interpretations
Section A.65.  If a selling Stockholder uses the prospectus for any sale of the
Common Stock, it will be subject to the prospectus delivery requirements of the
Securities Act.  The selling stockholders will be responsible for its compliance
with the applicable provisions of the Securities Act and Exchange Act, and the
rules and regulations thereunder promulgated, including, without limitation,
Regulation M, as applicable to such selling stockholders in connection with
resales of their respective shares under the Registration Statement.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement. All
notices hereunder shall be made pursuant to the terms of the Registration Rights
Agreement. In the absence of any such notification, the Company shall be
entitled to continue to rely on the accuracy of the information in this
Questionnaire.

--------------------------------------------------------------------------------



Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and related Prospectus.  Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a selling stockholder in the Registration
Statement and the related Prospectus.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related Prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related Prospectus.
 
The undersigned confirms that, to the best of its knowledge and belief, the
foregoing statements (including without limitation the answers to this
Questionnaire) are complete and correct.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 

           
Dated:
 
  Beneficial Owner:  
 
                    Signature:      
 
 
Name:
 
       
Title:
   

                                                                                                                                                                               




--------------------------------------------------------------------------------

Annex C


Registration Rights Agreement
Investor Counterpart Signature Page


The undersigned, desiring to: (i) enter into this Registration Rights Agreement,
dated as of March 23, 2018 (the “Agreement”), between the undersigned, Jones
Soda Co., a Washington corporation (the “Company”), and the other parties
thereto, in or substantially in the form furnished to the undersigned and (ii)
purchase the securities of the Company appearing below, hereby agrees to
purchase such securities from the Company as of the Closing and further agrees
to join the Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof.


IN WITNESS WHEREOF, the undersigned has executed the Agreement as of March 23,
2018.




Name and Address, Fax No. and Social Security No./EIN of Investor:
 
________________________________________________
 
________________________________________________
 
________________________________________________
 
Fax No.: _________________________________________
 
Soc. Sec. No./EIN: _________________________________
 
If a partnership, corporation, trust or other business entity:
 
By:   _____________________________________________________________________________    
       Name:
       Title:
If an individual:
 
 
Signature ____________________________________________________________________            
Investment Amount: _________________________
   

 


 

--------------------------------------------------------------------------------

 
ADDRESS FOR NOTICE
 
c/o:  ________________________________________________________________________________________________________
Street:  ____________________________________________________________________________________________________
City/State/Zip:  _________________________________________________________________________________________
Attention:  _______________________________________________________________________________________________
Tel:  _______________________________________________________________________________________________________
Fax:  _______________________________________________________________________________________________________
 
 
DELIVERY INSTRUCTIONS
(if different from above)
 
 
 
c/o: ________________________________________________________________________________________________________
Street:  ____________________________________________________________________________________________________
City/State/Zip:  ________________________________________________________________________________________
Attention:  ______________________________________________________________________________________________
Tel:  _______________________________________________________________________________________________________
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


SCHEDULE OF INVESTORS
 


 